DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, line 1 recites that “the lock is a lock on a door for the landing gear.”  However, the only lock recited is in parent claim 18 line 7 which states “a lock which locks the landing gear in a deployed position.”  It is unclear if this is the same lock or an additional component.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 19 line 1 recites that “the lock is a lock on a door for the landing gear,” however parent claim 18 line 7 previously recited “a lock which locks the landing gear in a deployed position.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lecourtier US 9,517,837 in view of Reynes US 7,810,755.
Regarding claim 1, Lecourtier teaches a landing gear controller configured to control extension and retraction of a landing gear of an aircraft, the landing gear controller configured to cause, during an aircraft take-off or landing procedure, a landing gear extension and retraction system to perform only a first portion of a landing gear extension or retraction process, on the basis of a status of the aircraft and prior to receiving a command for the landing gear to be extended or retracted (column 3, lines 1-34).
13 which insulates the landing gear extension and retraction system “when the moving elements are not in movement and in locked positions during the long periods of flight during which the landing-gear systems are not used, or when the plane is on the ground” (column 6, lines 7-13).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the landing gear control system of Lecourtier with hydraulic power and an isolator as taught by Reynes in order to use an efficient, powerful motive force that can be directed and effectively isolated as desired to prevent inadvertent movement and reduce strain on the system.  As modified, operation of the isolator would be part of the first portion of a landing gear extension or retraction process.
Regarding claim 2, Lecourtier and Reynes teach the invention as claimed as detailed above with respect to claim 1.  Lecourtier also teaches that the controller is configured, on the basis of the command, to cause the landing gear extension and retraction system to perform a second portion of the landing gear extension or retraction process (column 3, lines 29-34).
Regarding claim 3, Lecourtier and Reynes teach the invention as claimed as detailed above with respect to claim 1.  Lecourtier also teaches that the first portion of the landing gear extension or retraction process comprises one or more functions involving avionics (airspeed or weight-on-wheels detection, column 3, lines 10-16).
Regarding claim 4, Lecourtier and Reynes teach the invention as claimed as detailed above with respect to claim 2.  Lecourtier also teaches that the controller is configured to cause a landing gear bay door to move from a closed position towards an open position during the second portion of the landing gear extension or retraction 
Regarding claim 5, Lecourtier and Reynes teach the invention as claimed as detailed above with respect to claim 1.  Lecourtier also teaches that the status of the aircraft comprises one or more of: ground speed and altitude (column 3, lines 10-16, 41-47).
Regarding claim 9, Lecourtier and Reynes teach an aircraft landing gear system, comprising: 
a landing gear extension and retraction system (it inherently would have to); and 
the landing gear controller according to claim 1 (see above), wherein the landing gear controller is operatively connected to the landing gear extension and retraction system.
Regarding claim 10, Lecourtier and Reynes teach the invention as claimed as detailed above with respect to claim 9.  Lecourtier also teaches:
a landing gear bay door; 
a landing gear bay door lock to retain the landing gear bay door in a closed position when locked; and 
a landing gear bay door actuator to move the landing gear bay door between the closed position and an open position relative to a door frame (inherent, as Lecourtier discloses that the doors are actuated); 
wherein the first portion of the landing gear extension or retraction process comprises the landing gear extension and retraction system causing:
actuation of the landing gear bay door actuator to positively hold the landing gear bay door in a closed position (pulling of the doors); and 
unlocking of the landing gear bay door lock to permit movement of the landing gear bay door to the open position (actuating the hooks).
Regarding claim 11, Lecourtier and Reynes teach the invention as claimed as detailed above with respect to claim 9.  Reynes also teaches that the isolator 13 isolates the landing gear extension and retraction system from a power supply, except when the landing gear controller causes the operation of the isolator to supply power to the landing gear extension and retraction system (column 2, lines 61-64).
Regarding claim 12, Lecourtier discloses a method to extend or retract a landing gear of an aircraft during an aircraft take-off or landing procedure, the method comprising: 
on the basis of a status of the aircraft, causing performance of only a first portion of a process for extending or retracting the landing gear; and 
then receiving a command for the landing gear to be extended or retracted by the landing gear extension and retraction system during a second portion of the process for extending or retracting the landing gear (column 3, lines 1-34).
Lecourtier does not teach that the landing gear system is hydraulic, or that at least part of the first portion comprises operation of an isolator to supply power to the landing gear extension and retraction system.  Reynes teaches a hydraulic landing gear control system which comprises an isolator 13 which insulates the landing gear extension and retraction system “when the moving elements are not in movement and in locked positions during the long periods of flight during which the landing-gear systems are not used, or when the plane is on the ground” (column 6, lines 7-13).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to 
Regarding claim 13, Lecourtier and Reynes teach the invention as claimed as detailed above with respect to claim 12.  Lecourtier also teaches maintaining a closed state of a landing gear bay door until after the receiving of the command, wherein the landing gear bay door is a door of a landing gear bay for accommodating the landing gear.  Note that Lecourtier discloses that the pulling of the doors and actuation of the hooks could be automatic, while the door actuation could be initiated by pilot command (column 1, lines 26-34).
Regarding claim 14, Lecourtier and Reynes teach the invention as claimed as detailed above with respect to claim 12.  Lecourtier also teaches that the first portion of the process involves the use of avionics of the aircraft (airspeed or weight-on-wheels detection, column 3, lines 10-16).
Regarding claim 16, Lecourtier teaches a landing gear controller configured to cause, during an aircraft take-off or landing procedure, and before receiving a command from aircraft cockpit controls for a landing gear to be extended or retracted, operation of a system for extending or retracting the landing gear; wherein the operation of the system begins a process for extending or retracting the landing gear (column 3, lines 1-34).  
Lecourtier does not teach that the landing gear system is hydraulic, or that the process comprises operation of an isolator to supply power for extending or retracting the landing gear.  Reynes teaches a hydraulic landing gear control system which comprises an isolator 13 which insulates the landing gear extension and retraction .
Claims 6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lecourtier US 9,517,837 in view of Reynes US 7,810,755 and Lindahl US 7,475,849.
Regarding claim 6, Lecourtier and Reynes teach the invention as claimed as detailed above with respect to claim 5.  Lecourtier also teaches that the controller is configured to cause during the aircraft take-off procedure, the landing gear extension and retraction system to perform the first portion of the landing gear extension or retraction process when the aircraft is taking off.  Lecourtier does not explicitly teach that this occurs on the ground.  
Lindahl teaches a landing gear controller 230 configured to control extension and retraction of a landing gear of an aircraft, the landing gear controller configured to cause, during an aircraft take-off or landing procedure, a landing gear extension and retraction system to perform only a first portion of a landing gear extension or retraction process when the aircraft is on the ground (many indications would occur on the ground, including speed and aircraft angle- column 5, line 58- column 6, line 5), on the basis of a status of the aircraft and prior to receiving a command for the landing gear to be extended or retracted (column 3, lines 53-65).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the controller of 
Regarding claim 18, Lecourtier discloses a method to retract a landing gear of an aircraft comprising: 
automatically detecting take-off conditions; 
in response to the detected conditions, automatically unlocking a lock which locks the landing gear in a deployed position (column 1, lines 25-28, 46-59); 
after automatically unlocking the lock, receipt of a command to retract the landing gear wherein the command is initiated manually; and 
in response to the command, retracting the landing gear (column 3, lines 1-34).
Lecourtier does not teach that take-off is detected via rotation of the aircraft.  Lindahl teaches a method to retract a landing gear of an aircraft comprising: 
automatically detecting rotation of the aircraft during take-off; 
in response to the detected extension or rotation, automatically opening a door associated with the landing gear; 
after automatically opening the door, receipt of a command to retract the landing gear wherein the command is initiated manually; and in response to the command, retracting the landing gear (column 5, line 58- column 6, line 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lecourtier with aircraft rotation detection as taught by Lindahl in order to enable earlier or redundant detection of take-off.
Lecourtier does not teach that the landing gear system is hydraulic, or that at the process comprises operation of an isolator to supply power for extending or retracting the landing gear.  Reynes teaches a hydraulic landing gear control system which 13 which insulates the landing gear extension and retraction system “when the moving elements are not in movement and in locked positions during the long periods of flight during which the landing-gear systems are not used, or when the plane is on the ground” (column 6, lines 7-13).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the landing gear control system with hydraulic power and an isolator as taught by Reynes in order to use an efficient, powerful motive force that can be directed and effectively isolated as desired to prevent inadvertent movement and reduce strain on the system.  As modified, operation of the isolator would be happen in response to the detected extension or rotation, and retracting the landing gear would use the power supplied by the isolator.
Regarding claim 19, Lecourtier, Reynes and Lindahl teach the invention as claimed as detailed above with respect to claim 18.  Lecourtier also teaches that the lock is a lock on a door for the landing gear and the method comprises opening the door in response to the command and before retracting the landing gear (column 3, lines 1-34).
Regarding claim 20, Lecourtier, Reynes and Lindahl teach the invention as claimed as detailed above with respect to claim 19.  Reynes also teaches that causing operation of the isolator 13 comprises automatically opening a valve in a hydraulic system of the aircraft to pressurize hydraulic fluid in the landing gear (column 2, lines 61-64).
Claims 1-3, 5, 6, 9, 11, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindahl US 7,475,849 in view of Reynes US 7,810,755.
Regarding claim 1, Lindahl discloses a landing gear controller 230 configured to control extension and retraction of a landing gear of an aircraft, the landing gear controller configured to cause, during an aircraft take-off or landing procedure, a landing gear extension and retraction system to perform only a first portion of a landing gear extension or retraction process, on the basis of a status of the aircraft and prior to 
Lindahl does not teach that at least part of the first portion comprises operation of an isolator to supply power to the landing gear extension and retraction system.  Reynes teaches a hydraulic landing gear control system which comprises an isolator 13 which insulates the landing gear extension and retraction system “when the moving elements are not in movement and in locked positions during the long periods of flight during which the landing-gear systems are not used, or when the plane is on the ground” (column 6, lines 7-13).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the landing gear control system of Lindahl with an isolator as taught by Reynes in order to use an efficient, powerful motive force that can be directed and effectively isolated as desired to prevent inadvertent movement and reduce strain on the system.  As modified, operation of the isolator would be part of the first portion of a landing gear extension or retraction process.
Regarding claim 2, Lindahl and Reynes teach the invention as claimed as detailed above with respect to claim 1.  Lindahl also teaches that the controller is configured, on the basis of the command, to cause the landing gear extension and retraction system to perform a second portion of the landing gear extension or retraction process (column 6, lines 6-25).
Regarding claim 3, Lindahl and Reynes teach the invention as claimed as detailed above with respect to claim 1.  Lindahl also teaches that the first portion of the landing gear extension or retraction process comprises one or more functions involving avionics (column 5, line 58- column 6, line 5).
Regarding claim 5, Lindahl and Reynes teach the invention as claimed as detailed above with respect to claim 1.  Lindahl also teaches that the status of the 
Regarding claim 6, Lindahl and Reynes teach the invention as claimed as detailed above with respect to claim 1.  Lindahl also teaches that the controller is configured to cause, during the aircraft take-off procedure, the landing gear extension and retraction system to perform the first portion of the landing gear extension or retraction process when the aircraft is on the ground (many indications would occur on the ground, including speed and aircraft angle- column 5, line 58- column 6, line 5).
Regarding claim 9, Lindahl and Reynes teach an aircraft landing gear system, comprising: 
a landing gear extension and retraction system (230, 240, 241, 242, etc.); and 
the landing gear controller 230 according to claim 1 (see above), wherein the landing gear controller is operatively connected to the landing gear extension and retraction system.  
Regarding claim 11, Lindahl and Reynes teach the invention as claimed as detailed above with respect to claim 9.  Reynes also teaches that the isolator 13 isolates the landing gear extension and retraction system from a power supply, except when the landing gear controller causes the operation of the isolator to supply power to the landing gear extension and retraction system (column 2, lines 61-64).
Regarding claim 12, Lindahl teaches a method to extend or retract a landing gear of an aircraft during an aircraft take-off or landing procedure, the method comprising: 
on the basis of a status of the aircraft, causing performance of only a first portion of a process for extending or retracting the landing gear; and 
then receiving a command for the landing gear to be extended or retracted during a second portion of the process for extending or retracting the landing gear (column 3, lines 53-65).
Lindahl does not teach that at least part of the first portion comprises operation of an isolator to supply power to the landing gear extension and retraction system.  Reynes teaches a hydraulic landing gear control system which comprises an isolator 13 which insulates the landing gear extension and retraction system “when the moving elements are not in movement and in locked positions during the long periods of flight during which the landing-gear systems are not used, or when the plane is on the ground” (column 6, lines 7-13).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the landing gear control system of Lindahl with an isolator as taught by Reynes in order to use an efficient, powerful motive force that can be directed and effectively isolated as desired to prevent inadvertent movement and reduce strain on the system.  As modified, operation of the isolator would be part of the first portion of a landing gear extension or retraction process.
Regarding claim 14, Lindahl and Reynes teach the invention as claimed as detailed above with respect to claim 12.  Lindahl also teaches that the first portion of the process comprises one or more functions involving avionics (column 5, line 58- column 6, line 5).
Regarding claim 16, Lindahl teaches a landing gear controller configured to cause, during an aircraft take-off or landing procedure, and before receiving a command from aircraft cockpit controls for a landing gear to be extended or retracted, operation of a system for extending or retracting the landing gear; wherein the operation of the system begins a process for extending or retracting the landing gear (column 3, lines 53-65).  
13 which insulates the landing gear extension and retraction system “when the moving elements are not in movement and in locked positions during the long periods of flight during which the landing-gear systems are not used, or when the plane is on the ground” (column 6, lines 7-13).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the landing gear control system of Lindahl with an isolator as taught by Reynes in order to use an efficient, powerful motive force that can be directed and effectively isolated as desired to prevent inadvertent movement and reduce strain on the system.  As modified, operation of the isolator would be happen before receiving a command from aircraft cockpit controls for a landing gear to be extended or retracted.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lecourtier US 9,517,837 or Lindahl US 7,475,849 in view of Reynes US 7,810,755 and Pham US 6,129,306.
Regarding claim 7, Lecourtier or Lindahl with Reynes teach the invention as claimed as detailed above with respect to claim 1.  Both Lecourtier and Lindahl teach that the controller is configured to cause, during the aircraft take-off procedure, the landing gear extension and retraction system to perform the first portion of the landing gear retraction process, on the basis of a detection that the aircraft weight is no longer on the wheels.  Neither Lecourtier nor Lindahl teach that weight-on-wheels is determined on the basis of a detection that a length of a landing gear strut has increased, during the aircraft take-off procedure, to above a predetermined threshold length, the landing gear strut being a strut of a landing gear to which the landing gear extension and retraction system is operatively connected.

Regarding claim 8, Lecourtier or Lindahl, Reynes and Pham teach the invention as claimed as detailed above with respect to claim 7.  Neither Lecourtier, Lindahl nor Pham explicitly teach that the predetermined threshold length is less than a maximum length to which the strut is extendable when the aircraft is off the ground, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the detection distance to less than maximum extension in order to detect extension sooner, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to claims 1-14, 16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Martin US 8,684,306 teaches a valve to isolate a landing gear actuator.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MARC BURGESS/Primary Examiner, Art Unit 3642